Hammond, J.
The judge before whom this case was tried may have found properly upon the evidence that, even if the plaintiff was a literary or scientific corporation within the meaning of Pub. Sts. c. 11, § 5, cl. 3, and even if some literary or scientific work was done in the house in question, still the building was also used as a dormitory and boarding house for students of the Massachusetts Institute of Technology, and that this last was the dominant use, or, in other words, that this in substance was a boarding house for certain students of that institution.
If that finding was made, we .think that the judge rightly declined to rule, as matter of law, that the property was exempt from taxation. It is true that in many cases an educational institution may provide for the physical wants and comfort of its own students, where such provision is reasonably necessary or convenient for the full enjoyment of the educational advantages offered by it to them, and to that end it may build and occupy dormitories, dining halls and other similar buildings, furnish the same for use, and buy, prepare and distribute food. Sometimes it may go even further, and set aside a portion of its real estate to be cultivated as a farm upon which to raise articles of food. All its real estate occupied by it for such purposes, and its personal property used in connection therewith, may be exempt from taxation. Wesleyan Academy v. Wilbraham, 99 Mass. 599. Mount Hermon Boys’ School v. Grill, 145 Mass. 139. Harvard College v. Cambridge, 175 Mass. 145.
But the housing or boarding of students is not of itself an educational process any more than is the housing or boarding of any other class of human beings. The nature of the process, so far as respects its educational features, is not determined solely by the character of those who partake of its benefits. Suppose a number of students of the Institute of Technology should conclude to provide lodging and board for themselves on some co-operative plan, and for that purpose should buy and occupy a house not in any way connected with the grounds or property of the institution, could it be said that such a house *460was used for an educational purpose ? Suppose again, that these students were incorporated for the purpose of providing board and lodging for themselves and others while students, could it be said that the use of the real estate for such purposes was an educational process ?
The trouble with the plaintiff’s case is that the property may have been found, as above stated, to have been used as a dormitory or boarding house, that this was the dominant use and was in no way necessary or convenient for such slight and incidental educational or scientific instruction as was furnished by the plaintiff, and therefore was in no proper sense a part of, or merely incidental to, such instruction.
The principles governing this and similar oases have been so thoroughly and recently discussed by this court that it seems unnecessary to do more than refer to certain cases. See in addition to those hereinbefore cited, St. James Educational Institute v. Salem, 153 Mass. 185; Phillips Academy v. Andover, 175 Mass. 118; Salem Lyceum v. Salem, 154 Mass. 15.

Judgment for the defendant.